Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions. 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on October 8, 2021 (hereafter “Response”). The amendments to the claims and specification are acknowledged and have been entered.
The amendments to the abstract, written description, and original claims are understood only to remove the Applicant’s vertical letterhead in the margins in order to comply with relevant rules under Title 37, and therefore understood not to contain new matter.
Claims 1, 4, 5, 7, 12, 14, 17, 18, and 20 are now amended.
Claims 2, 3, 13, 15, and 16 are now canceled.
Claims 1, 4–12, 14, and 17–20 are pending in the application.
RESPONSE TO ARGUMENTS
Formalities
The objection to the specification is withdrawn, responsive to the present amendment removing the attorney’s vertical letter head in the left margin.
Definiteness
The rejection of claim 7 under 35 U.S.C. § 112(b) for indefiniteness is hereby withdrawn, responsive to the amendment clarifying the antecedent basis of the term “its.”
Claim 20 stands rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Respectfully, the Applicant is mistaken as to the nature of the rejection. The Applicant contends that it is sufficient for the specification to disclose generic “hardware components” as the corresponding structure for the “means for” language, but it is not, because “the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.” MPEP § 2181(II.)(B.) (emphasis added) (citing Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312 (Fed. Cir. 2012) and Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).
Indeed, the Office explicitly anticipated this argument from the Applicant and addressed it on page 13, paragraph 54 of the Non-Final Office Action (July 8, 2021). The Applicant’s argument merely repeating that the specification discloses hardware (Response 12 ¶ [0006]) is not responsive to the rejection, which explicitly finds that claim 20 is indefinite because it attempts to invoke 35 U.S.C. § 112(f) without providing a corresponding disclosure of an algorithm in the specification.
Accordingly, the rejection of claim 20 under 35 U.S.C. § 112(b) stands.
The rejection of claims 14–19 under 35 U.S.C. § 101 for being directed to signals per se (a non-statutory category of invention under the statute) is hereby withdrawn, responsive to the amendment limiting those claims to a non-transitory computer readable medium.
The rejection of claims 1–12 and 14–20 under 35 U.S.C. § 101 for being directed to not significantly more than a judicial exception to the statute is also withdrawn, responsive to the amendments to each of the independent claims narrowing the scope of those claims to include a “practical application” as described in MPEP § 2106 et seq.
Novelty and Nonobviousness
All previous grounds of rejection under 35 U.S.C. §§ 102–103 are also hereby withdrawn, responsive to the amendments narrowing the scope of the independent claims (and therefore all dependent claims) to require additional steps that are not expressly anticipated by either the Shergill reference or the Kapulkin reference in isolation. 
However, the change in scope brought on by the amendment necessitates new grounds of rejection under 35 U.S.C. § 103(a), which are set forth herein. 
Double Patenting
All grounds of rejection for non-statutory double patenting are hereby withdrawn, responsive to the Applicant’s terminal disclaimer. 
Concluding Remarks
In view of the foregoing, and the rejections that follow, this application is not yet in condition for allowance.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on October 8, 2021 was filed before the mailing date of this office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

Claim 20 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim element “means for determining a parent-child relationship between each of the plurality of budgets to determine each parent budget and each child budget associated with each parent budget” is a limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, acts, or algorithm for the specific computer-implemented function claimed. As the MPEP explains:
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. In this instance, the structure corresponding to a 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. 
* * *
Accordingly, a rejection under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. 
MPEP § 2181(II.)(B.) (internal citations omitted) (emphasis added).
It is not enough that the specification merely restates the result of the claimed function (determining a parent-child relationship between each of the plurality of budgets) (see Spec. ¶¶ 4–6), or that it generally suggests that the invention “can be implemented as software that runs on a digital computer.” (Spec. ¶ 24). “[S]imply reciting ‘software’ without providing detail about the means to accomplish a specific Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1337–38 (Fed. Cir. 2008)). To properly invoke § 112, sixth paragraph, the Applicant needed to disclose the algorithm performed by the special purpose “means for determining a parent-child relationship.” As no algorithm is present in the written description, claim 20 is indefinite under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
When evaluating this rejection, the Applicant is reminded that the skilled artisan’s capability of making an apparatus determine a parent-child relationship is not at issue, which is why the corresponding limitation in claims 1 and 14 did not necessitate a similar rejection. Rather, the problem arises out of § 112, sixth paragraph’s directive that claim elements expressed as a “means for” performing a specified function “shall be construed to cover the corresponding structure, material, or acts described in the specification.” A person of ordinary skill might be able to think of many ways to determine a parent-child relationship, but under § 112, sixth paragraph, the scope of those many different ways must be limited by the corresponding acts described in the specification. Therefore, without a disclosure of the corresponding acts in the specification, there is no way to know the actual scope of “means for determining a parent-child relationship.” See Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953 (Fed. Cir. 2007) (“The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure.”).
Applicant may: (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; or (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
I.	EBERSOLE, KAPULKIN, AND CAIN TEACH CLAIMS 1, 4, 5, 7–12, 14, 17, 18, AND 20.
Claim(s) 1, 4, 5, 7–12, 14, 17, 18, and 20 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent No. 7,792,748 B1 (“Ebersole”) in view of U.S. Patent No. 10,564,990 (“Kapulkin”), and further in view of U.S. Patent Application Publication No. 2006/0236264 A1 (“Cain”).
Claim 1
Ebelsole teaches:

“FIG. 5 depicts an exemplary system 500 for performing a financial transaction according to various embodiments of the disclosure. Relationship bank system 102 may include one or more of the following modules: receiving module 501, processing module 502, interface module 503, communication module 504, transaction processing module 505, verification module 506, and establishing module 507. One or more of the modules may communicate with each other and/or other entities, such as user system 101 and transaction processing system 103, via a communication mechanism 509, such as a data communication bus or one or more networks as defined herein. The modules may each be an appropriately programmed computer, such as a mainframe or personal computer, or may include a plurality of such computers cooperating to perform the functionality described herein. The modules may also communicate with one or more electronic storage media, as described herein.” Ebersole col. 19 ll. 37–53.
generate a plurality of graphical representations of budgets for tracking a user’s income and expenses, each of the plurality of graphical representations associated with a budget category;
“At block 203, the relationship bank may retrieve data from an electronic storage medium to build a user interface for the respective user based on a master account number. In an exemplary embodiment, the data may include a list of accounts associated with the master account number that the user may access, information about each account (e.g., balance, interest rate, restrictions, benefits).” Ebersole col. 7 ll. 61–67. Additionally, the user interface 300 that the relationship bank generates (FIG. 3) “may be organized into various categories and subcategories associated with those categories.” Ebersole col. 10 ll. 19–24. As the figure makes clear, the categories include categories of income and expenses. See Ebersole col. 10 ll. 36–54. 
determine a parent-child relationship between each of the plurality of budgets to determine each parent budget and each child budget associated with each parent budget; 

present each graphical representation of a parent budget of the plurality of budgets
“At block 205, the relationship bank may provide the user interface to the user. To provide the user interface, the relationship bank may transmit a web page to the user's web browser for display on the user's computer screen.” Ebersole col. 8 ll. 19–22.
receive a selection of a presented graphical representation of a parent budget;
“When a category, subcategory, account, or account information is collapsed, the icon may appear as a ‘+’, such as icon 340. The user may click on the ‘+’ icon with the user's computer mouse to expand the field.” Ebersole col. 11 ll. 52–57.
present graphical representations of the child budgets of the selected parent budget 
“In various exemplary embodiments, a category that has one or more associated subcategories . . . may also be associated with [the + icon 340] to allow the user to dynamically expand or contract the category,” thereby expanding the category to show the information contained therein. Ebersole col. 11 ll. 45–55.
and graphical indications of connectedness between the graphical representation of the selected parent budget and the graphical representations of the child budgets 
“Categories and subcategories may also be each associated with a navigational tool, such as, for example, a folder icon 358.” Ebersole col. 10 ll. 31–34. The folder icon 358 is a graphical representation of connectedness between the graphical representation of the selected parent budget and the graphical representations of the child budget because it tells the user “that the associated category is for organization.” Ebersole col. 10 ll. 31–34.

As mentioned above, the foregoing information is displayed responsive to selecting the + icon 340.
and present additional information associated with a graphical representation of a budget
In addition to displaying the subcategories responsive to the expansion, the user interface 300 presents additional information, beyond the budgets themselves but which is associated with the budgets. See Ebersole col. 11 ll. 45–52 (referring to each of the categories having “other aspect[s] of associated account information” as part of the additional information that is expanded responsive to clicking the + icon) and col. 12 ll. 2–7.
Ebersole does not appear to explicitly disclose a budget meter within each graphical representation of the parent budget that represents a portion of the parent budget that has been used according to the child budgets of the parent budget, or whether the amount of the additional information that is presented is determined as a function of a size of the graphical representation of the budget as presented on a display.
Kapulkin, however, teaches:
An apparatus, comprising: a processor; and a memory that stores code executable by the processor to: 
See Kapulkin col. 18 l. 45 through col. 19 l. 6.
generate a plurality of graphical representations of budgets for tracking a user's income and expenses, 
“At stage 320, categorized transaction data is mapped or related to corresponding budget elements [402] of [a] visual representation 123 of the budget 162 to be displayed to the consumer 110.” Kapulkin col. 11 ll. 37–40.

“In certain embodiments, the budget elements are identified using the same categories or sub-categories. For example, a ‘coffee’ category or sub-category may be mapped to a ‘coffee’ budget element.” Kapulkin col. 11 ll. 37–45.
determine a parent-child relationship between each of the plurality of budgets to determine each parent budget and each child budget associated with each parent budget; 
As shown and discussed with respect to FIGS. 17–18, “the budget elements 402 are arranged according to whether they represent discretionary spending 1702 or non-discretionary spending 1704. Discretionary spending 1702 is defined to refer to optional spending or spending on items other than basic living items or necessities, whereas non-discretionary spending 1704 is defined to refer to spending on basic living items or necessities.” Kapulkin col. 15 ll. 43–50.
and present each graphical representation 
“At stage 330, an interface comprising a visual representation 123 of the initial budget 162 is generated, and at stage 335, the interface comprising the visual representation 123 is displayed on the screen 122 of the consumer computer 120 as a single page or view.” Kapulkin col. 12 ll. 46–51.
of a parent budget of the plurality of budgets and a budget meter within each graphical representation of the parent budget that represents a portion of the parent budget that has been used according to the child budgets of the parent budget.
“FIGS. 18A-C illustrate one example of how embodiments generally illustrated in FIG. 17 may be implemented. Referring to FIG. 18A, a visual representation 123 of a budget 162 has been prepared, and a top half of the visual representation 123 includes categories of discretionary budget elements 1702, or budget elements that represent optional spending.” Kapulkin col. 16 ll. 19–28.

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve Ebersole’s user interface 300 by further displaying the amount of the additional information that is presented being determined as a function of a size of the graphical representation of the budget as presented on a display, as taught by Kapulkin. One would have been motivated to combine Kapulkin with Ebersole because Kapulkin’s graphical presentation of information (the budget elements 402) “allow the consumer 110 to quickly and easily determine how spending relates to a budget 162 while budget elements 402 are filled 1104.” Kapulkin col. 18 ll. 40–43.
Neither Ebersole nor Kapulkin appear to explicitly disclose “an amount of the additional information that is presented being determined as a function of a size of the graphical representation of the budget as presented on a display.”
Cain, however, teaches technique for displaying a user interface—any user interface—that accommodates differently-sized graphical representations within the user interface, such that:
an amount of the additional information that is presented being determined as a function of a size of the graphical representation of the budget as presented on a display.
An “application 400 is responsive to [a] resize request to execute layout component 408 to change the layout of UI 108 components displayed in the window based on the dimensions specified by the resize request. For example, the layout component 408 includes instructions for removing control components based on an importance property value assigned to each of the displayed control components and the height or width dimensions specified by the resize request.” Cain ¶ 31. Thus, “[a]s the user continues to decrease the size of the window 118, the layout component 408 removes the next control component, or control components, from the remaining controls components in the window 118 having the lowest importance value.” Cain ¶ 31.
Ebersole, Kapulkin, and Cain are analogous art, as all three references concern techniques for arranging data in a graphical user interface. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the combined references of Ebersole and Kapulkin such that an amount of the additional information that is presented is determined as a function of a size of the graphical representation of the budget as presented on a display. One would have been motivated to combine Cain with Ebersole and Kapulkin because this technique prevents the user interface from being “confusing, cluttered, and relatively unusable.” Cain ¶ 5.
Claim 4
Ebersole, as combined with Kapulkin and Cain, teaches the apparatus of claim 1. Ebersole further provides a mechanism for “overdraft protection,” i.e., a rule that triggers when spending in an account exceeds the amount of money available in that account, see Ebersole col. 18 ll. 1–18, but Ebersole does not appear to explicitly present a graphical representation of a subcategory (the claimed child budget) having spending amounts that are not budgeted for in the parent budget.
Kapulkin, however, teaches code that is further executable by a processor to 

“Referring to FIGS. 15-16, in certain embodiments, the personal finance program 161 is operable to send a message or alert 1604 to the consumer 110, e.g., to the consumer computer 120 or to a mobile communication device 1620 such as a smartphone or cellular telephone of the consumer 110. For example, referring to FIG. 15, at stage 1505, the consumer 110 may set an alert level for a budget element 402, and at stage 1510, spending on the budget element 402 is monitored by the personal finance program 161. At stage 1515, and with further reference to FIG. 16, the consumer 110 is notified that spending on that budget element 402 is at or has exceeded the pre-determined alert level.” Kapulkin col. 15 ll. 25–36. It should be understood that Kapulkin’s alert falls within the scope of the claimed graphical representation because the claim does not specify any context for graphical representation. So long as there is a child budget whose spending amounts exceed the amounts allocated in the parent budget, and so long as a graphical representation of the foregoing is presented somewhere, the bounds of the claim have been met.
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to improve Ebersole’s user interface 300 by notifying a user when a child budget includes spending amounts that are not budgeted for in its parent budget, as taught by Kapulkin. One would have been motivated to combine Kapulkin with Ebersole because this mode of operation provides the consumer with an earlier warning about problematic spending than Ebersole’s mere overdraft protection.
Claim 5
Ebersole, as combined with Kapulkin and Cain, teaches the apparatus of claim 1, wherein the code is further executable by the processor to 
present a representation of a number of transactions for a child budget, the transactions being selectable from the representation.

Claim 7
Ebersole, as combined with Kapulkin and Cain, teaches the apparatus of claim 1, 
wherein the budget meter represents one of: a portion of spending of a child budget within the parent budget that has exceeded the child budget’s budgeted amount; a portion of spending of a child budget within the parent budget that is close to exceeding the child budget’s budgeted amount; and a portion of spending of a child budget within the parent budget that is within the child budget’s budgeted amount.
For example, “FIG. 18C shows grocery purchases from Whole Foods, which are categorized as non-discretionary spending such that the consumer has already spent $65 of $90 of non-discretionary grocery spending, which is indicated by the non-discretionary ‘Groceries’ budget element being partially filled. As another example, $245 was allocated to a discretionary ‘Entertainment’ budget element 402g, and the consumer has spent $13 on iTunes and $48 on Firepit Bar & Dance such that portions of the ‘Entertainment’ budget element 402g are filled 1104 to indicate portions of the $245 that have already been spent, whereas the remaining portions of the ‘Entertainment’ budget element 402 are empty or not filled 1102 to indicate what portion of the allocated income 401 has not yet been spent.” Kapulkin col. 18 ll. 17–31.
Claim 8
Ebersole, as combined with Kapulkin and Cain, teaches the apparatus of claim 1, wherein the code is executable by the processor to 
dynamically resize the graphical representations of the budgets in response to a change in a budget amount for each budget.

Claim 9
Ebersole, as combined with Kapulkin and Cain, teaches the apparatus of claim 1, wherein the code is executable by the processor to 
modify an existing budget in response to a user selecting to edit the budget from the graphical presentation of the budgets.
“In various exemplary embodiments, the system and method disclosed herein may incorporate overdraft protection for the accounts listed on the user interface . . . . As just one example described in reference to FIG. 3, the user may do so by clicking on ‘Spending Money’ 320, dragging the account to ‘Set Overdraft’ indicator 305 where the user wants to place the new category or subcategory 354, then dragging the indicator to ‘All-Purpose Savings’ 322.” Ebersole col. 17 l. 63 through col. 18 l. 10. Alternatively, the user may set the foregoing protection to occur whenever the account reaches a threshold value. Ebersole col. 18 ll. 34–37.
As another example of modifying the budgets, the user can create new categories or subcategories, and rearrange the hierarchy of those categories and subcategories. Ebersole col. 18 ll. 38–54.
As yet another example, depending on the breadth of “modifying” an existing budget, Ebersole further teaches that “user interface 300 may allow the user to customize the features of the user interface or the displayed accounts to suit the user's preferences,” including options to “change the layout of items on the screen, change the color of the screen, or change the size of text and icons.” Ebersole col. 18 ll. 55–65.

Claim 10
Ebersole, Kapulkin, and Cain teach the apparatus of claim 9, wherein the code is executable by the processor to 
present an interface for editing a parent budget, the interface including a list of child categories for the parent budget that are each dynamically editable inline.
“In one embodiment, a size of the selected budget element 402 is changed (indicated by dotted line 804) to indicate different amounts of income 401 allocated to that budget element 402. For example, the consumer 110 may manipulate a mouse or other input device of the computer 120 to drag a corner of the selected budget element 402 to re-size the budget element 402 as shown in FIG. 8.” Kapulkin col. 12 ll. 57–65.
Claim 11
Ebersole, Kapulkin, and Cain teach the apparatus of claim 10, 
wherein editing a parent budget comprises modifying one or more of a category name, a total budget amount, a child category name, and a child category budget amount.
“In one embodiment, a size of the selected budget element 402 is changed (indicated by dotted line 804) to indicate different amounts of income 401 allocated to that budget element 402. For example, the consumer 110 may manipulate a mouse or 
Claim 12
Ebersole, as combined with Kapulkin and Cain, teaches the apparatus of claim 1, 
wherein the additional information comprises at least one of a logo, a budget name, an amount of the parent budget category, and a percent of the budget that has been used as represented by the budget meter.
“In various exemplary embodiments, whenever a user uses such a navigational tool to expand an account, the user interface may display account information associated with the respective account, which may be tailored to the particular type of account. For example, in exemplary user interface 300, expanded ‘Spending Money’ account 320 informs the user that the balance in the account is $2000.00, there is no minimum balance for the account, there is no interest paid on the account, and the last transaction for the account was on Jan. 1, 2007. Other accounts, such as ‘Vacation Savings’ account 323, for example, may have a different minimum balance or different interest rate, as shown in FIG. 3.” Ebersole col. 11 l. 65 through col. 12 l. 9.
Claims 14, 17, 18, and 20
Claims 14, 17, and 18 describe a computer program product encoded with the same instructions that are encoded on the memory of claim 1, 4, and 5, and are therefore rejected according to the same findings and rationale.
Claim 20 is effectively directed to the same apparatus of claim 1, and is therefore rejected for the same reasons as given above for claim 1.
II.	EBERSOLE, MECHAM, AND CAIN TEACH CLAIMS 1, 5, 6, 12, 14, AND 18–20.
Claims 1, 5, 6, 9, 12, 14, and 18–20 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Ebersole in view of Jesse Mecham, “YNAB 4: 
Claim 1
Ebelsole teaches:
An apparatus, comprising: a processor; and a memory that stores code executable by the processor to: 
“FIG. 5 depicts an exemplary system 500 for performing a financial transaction according to various embodiments of the disclosure. Relationship bank system 102 may include one or more of the following modules: receiving module 501, processing module 502, interface module 503, communication module 504, transaction processing module 505, verification module 506, and establishing module 507. One or more of the modules may communicate with each other and/or other entities, such as user system 101 and transaction processing system 103, via a communication mechanism 509, such as a data communication bus or one or more networks as defined herein. The modules may each be an appropriately programmed computer, such as a mainframe or personal computer, or may include a plurality of such computers cooperating to perform the functionality described herein. The modules may also communicate with one or more electronic storage media, as described herein.” Ebersole col. 19 ll. 37–53.
generate a plurality of graphical representations of budgets for tracking a user’s income and expenses, each of the plurality of graphical representations associated with a budget category;
“At block 203, the relationship bank may retrieve data from an electronic storage medium to build a user interface for the respective user based on a master account number. In an exemplary embodiment, the data may include a list of accounts associated with the master account number that the user may access, information about each account (e.g., balance, interest rate, restrictions, benefits).” Ebersole col. 7 ll. 61–67. Additionally, the user interface 300 that the relationship bank generates See Ebersole col. 10 ll. 36–54. 
determine a parent-child relationship between each of the plurality of budgets to determine each parent budget and each child budget associated with each parent budget; 
“The user may, for example, create categories and subcategories.” Ebersole col. 8 ll. 4–7.
present each graphical representation of a parent budget of the plurality of budgets
“At block 205, the relationship bank may provide the user interface to the user. To provide the user interface, the relationship bank may transmit a web page to the user's web browser for display on the user's computer screen.” Ebersole col. 8 ll. 19–22.
receive a selection of a presented graphical representation of a parent budget;
“When a category, subcategory, account, or account information is collapsed, the icon may appear as a ‘+’, such as icon 340. The user may click on the ‘+’ icon with the user's computer mouse to expand the field.” Ebersole col. 11 ll. 52–57.
present graphical representations of the child budgets of the selected parent budget 
“In various exemplary embodiments, a category that has one or more associated subcategories . . . may also be associated with [the + icon 340] to allow the user to dynamically expand or contract the category,” thereby expanding the category to show the information contained therein. Ebersole col. 11 ll. 45–55.
and graphical indications of connectedness between the graphical representation of the selected parent budget and the graphical representations of the child budgets 

in response to receiving the selection of the graphical representation of the parent budget; 
As mentioned above, the foregoing information is displayed responsive to selecting the + icon 340.
and present additional information associated with a graphical representation of a budget
In addition to displaying the subcategories responsive to the expansion, the user interface 300 presents additional information, beyond the budgets themselves but which is associated with the budgets. See Ebersole col. 11 ll. 45–52 (referring to each of the categories having “other aspect[s] of associated account information” as part of the additional information that is expanded responsive to clicking the + icon) and col. 12 ll. 2–7.
Ebersole does not appear to explicitly disclose a budget meter within each graphical representation of the parent budget that represents a portion of the parent budget that has been used according to the child budgets of the parent budget, or whether the amount of the additional information that is presented is determined as a function of a size of the graphical representation of the budget as presented on a display.
Mecham, however, teaches an apparatus configured to:
present each graphical representation of a parent budget of the plurality of budgets and a budget meter within each graphical representation of the parent budget that represents a portion of the parent budget that has been used according to the child budgets of the parent budget;
At the bottom of page 2, Mecham teaches a graphical depiction of a child meter for a parent budget, i.e., the “Personal” master category, representing spending for all child budgets in the “Personal” parent budget. Displayed within the master category budget are meters corresponding to each category budget within the master category. Mecham 2. For example, the “Kids’ Activities” category is a child budget within the parent budget of the “Personal” master category, and the meter graphically depicts that the Kids’ Activities budget accounts for 69% of all expenses in the Personal budget. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to display Mecham’s category-level pie graphs instead of the textual budgets shown in Ebersole’s user interface. One of ordinary skill would have been motivated to combine Ebersole and Mecham because the visualization of budgets as graphs is easier to read and understand than text. See Mecham 4–7.
Neither Ebersole nor Mecham appear to explicitly disclose “an amount of the additional information that is presented being determined as a function of a size of the graphical representation of the budget as presented on a display.”
Cain, however, teaches technique for displaying a user interface—any user interface—that accommodates differently-sized graphical representations within the user interface, such that:
an amount of the additional information that is presented being determined as a function of a size of the graphical representation of the budget as presented on a display.
An “application 400 is responsive to [a] resize request to execute layout component 408 to change the layout of UI 108 components displayed in the window based on the dimensions specified by the resize request. For example, the layout component 408 includes instructions for removing control components based on an importance property value assigned to each of the displayed control components and the height or width dimensions specified by the resize request.” Cain ¶ 31. Thus, “[a]s 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the combined references of Ebersole and Mecham such that an amount of the additional information that is presented is determined as a function of a size of the graphical representation of the budget as presented on a display. One would have been motivated to combine Cain with Ebersole and Mecham because this technique prevents the user interface from being “confusing, cluttered, and relatively unusable.” Cain ¶ 5.
Claim 5
Ebersole, as combined with Mecham and Cain, teaches the apparatus of claim 1, wherein the code is further executable by the processor to 
present a representation of a number of transactions for a child budget, the transactions being selectable from the representation.
“When a user clicks the computer mouse on an ‘I’ icon, user interface 300 may display information associated with the respective account, such as . . . possible transactions for the account.” Ebersole col. 14 ll. 25–31.
Claim 6
Ebersole teaches the apparatus of claim 1, but does not explicitly present its analogous budget meter “as a circular ring.”
Mecham, however, teaches an apparatus wherein:
the parent budgets are graphically presented using a circular graphical representation 
At the bottom of page 2, Mecham teaches a graphical depiction of a child meter for a parent budget, i.e., the “Personal” master category, representing spending for all child budgets in the “Personal” parent budget. 
as a circular ring within the circular graphical representation of the parent budget.
Displayed within the master category budget are meters corresponding to each category budget within the master category. Mecham 2. For example, the “Kids’ Activities” category is a child budget within the parent budget of the “Personal” master category, and the meter graphically depicts that the Kids’ Activities budget accounts for 69% of all expenses in the Personal budget. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to display Mecham’s category-level pie graphs instead of the textual budgets shown in Ebersole’s user interface. One of ordinary skill would have been motivated to combine Ebersole and Mecham because the visualization of budgets as graphs is easier to read and understand than text. See Mecham 4–7.
Claim 9
Ebersole, as combined with Mecham and Cain, teaches the apparatus of claim 1, wherein the code is executable by the processor to 
modify an existing budget in response to a user selecting to edit the budget from the graphical presentation of the budgets.
“In various exemplary embodiments, the system and method disclosed herein may incorporate overdraft protection for the accounts listed on the user interface . . . . As just one example described in reference to FIG. 3, the user may do so by clicking on ‘Spending Money’ 320, dragging the account to ‘Set Overdraft’ indicator 305 where the user wants to place the new category or subcategory 354, then dragging the indicator to ‘All-Purpose Savings’ 322.” Ebersole col. 17 l. 63 through col. 18 l. 10. Alternatively, the user may set the foregoing protection to occur whenever the account reaches a threshold value. Ebersole col. 18 ll. 34–37.
As another example of modifying the budgets, the user can create new categories or subcategories, and rearrange the hierarchy of those categories and subcategories. Ebersole col. 18 ll. 38–54.

Claim 12
Ebersole, as combined with Mecham and Cain, teaches the apparatus of claim 1, 
wherein the additional information comprises at least one of a logo, a budget name, an amount of the parent budget category, and a percent of the budget that has been used as represented by the budget meter.
“In various exemplary embodiments, whenever a user uses such a navigational tool to expand an account, the user interface may display account information associated with the respective account, which may be tailored to the particular type of account. For example, in exemplary user interface 300, expanded ‘Spending Money’ account 320 informs the user that the balance in the account is $2000.00, there is no minimum balance for the account, there is no interest paid on the account, and the last transaction for the account was on Jan. 1, 2007. Other accounts, such as ‘Vacation Savings’ account 323, for example, may have a different minimum balance or different interest rate, as shown in FIG. 3.” Ebersole col. 11 l. 65 through col. 12 l. 9.
Claims 14 and 18–20
Claims 14, 18, and 19 describe a computer program product encoded with the same instructions that are encoded on the memory of claim 1, 5, and 6, and are therefore rejected according to the same findings and rationale.
Claim 20 is effectively directed to the same apparatus of claim 1, and is therefore rejected for the same reasons as given above for claim 1.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176